RESOLUCIÓN
Luego de diez años de honrosa carrera judicial como Juez Asociado de este Tribunal, el Honorable Efraín E. Rivera Pérez se retira de su cargo.
Su extensa trayectoria profesional se ha distinguido por su dedicación al servicio público, en donde se desempeñó como Secretario de Justicia Interino, Juez del Tribunal de Primera Instancia, Juez de Apelaciones y Juez Asociado de este Tribunal. En los diez años que sirvió como Juez Aso-ciado de este Tribunal, el Juez Rivera Pérez cumplió cabal-mente con el compromiso contraído al juramentar al cargo de “impartir justicia y de una entrega completa y absoluta a la delicada función de esta Curia de pautar derecho, den-tro de su dinámica colegiada”. Dicha tarea fue desempe-ñada por el Juez Asociado Rivera Pérez con mucha fir-meza, pero también con mucho respeto por sus compañeros jueces y juezas.
Al concluir próximamente su gestión en el cargo de Juez Asociado, los integrantes de este Tribunal desean recono-cer en el Juez Rivera Pérez su distinguida trayectoria como servidor público y su dedicada carrera como jurista. Su re-tiro nos priva de un cúmulo de experiencias relacionadas al proceso decisorio colegiado que son invaluables e insustituibles.
En nombre de todos los que componemos la Rama Judicial de Puerto Rico, hacemos expresión de nuestro recono-cimiento, agradecimiento y aprecio al Juez Rivera Pérez. Le deseamos una vida larga y feliz en su merecido retiro, a la vez que le deseamos el mayor de los éxitos en sus futu-ras gestiones profesionales.

Publíquese.

*746Lo acordó el Tribunal y certifica la Secretaria Interina del Tribunal Supremo. El Juez Asociado Señor Rivera Pé-rez no intervino.
(.Fdo.) Juliana Mosquera Soler

Secretaria del Tribunal Supremo Interina